Name: Commission Regulation (EC) No 991/98 of 12 May 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities13. 5. 98 L 141/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 991/98 of 12 May 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 13. 5. 98L 141/2 ANNEX to the Commission Regulation of 12 May 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 143,0 999 143,0 0709 90 70 052 75,1 204 87,8 999 81,5 0805 10 10, 0805 10 30, 0805 10 50 052 60,0 204 37,2 212 62,8 600 54,6 624 44,3 999 51,8 0805 30 10 382 58,8 388 59,7 999 59,3 0808 10 20, 0808 10 50, 0808 10 90 060 42,3 388 73,9 400 82,4 404 94,2 508 85,8 512 72,7 524 79,9 528 68,4 804 107,2 999 78,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.